Citation Nr: 1118789	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  97-32 993A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbosacral spine.

2.  Entitlement to an increased rating for a lumbosacral strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from June 1975 to June 1978, and from February 1980 to June 1987.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Los Angeles, California, Regional Office (RO).  The case was remanded for additional development in January 2002, August 2003, and August 2008.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

In its August 2008 Remand, the Board notes that the Veteran was receiving disability benefits from the Social Security Administration (SSA), and that no records for the Veteran has been obtained from SSA.  The Board directed that SSA records be obtained.  SSA has provided records to VA, three times, but those records have all been records related to the Veteran's DAUGHTER, not the Veteran.  The Board recognizes the AOJ has properly requested the records, and is frustrated by SSA's repeated release to VA of records for the wrong individual.  Nevertheless, Remand by the Board confers on a claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The actions directed in the prior Remand, set forth again below, must be accomplished.  

Additionally, the Board notes that an August 2010 letter of record is addressed to A.C., noted as the custodian of the Veteran.  A.C. should be asked to assist the Veteran to identify any records which might be available which would be relevant to this claim, and to assist the Veteran in any other manner as required to expedite the processing of this appeal, which has now been pending for nearly 15 years.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA.  Again request that records related to the Veteran, not records for his daughter, be provided.  Please assist SSA by prominently including in the request for the Veteran's records, the Veteran's name, SSA number, the Veteran's gender, and his age.  The Board notes that the AOJ has previously specifically requested that SSA provide records for the Veteran, not records for the Veteran's daughter.  The AOJ must continue to request the Veteran's SSA records, and must continue to notify SSA that records pertaining to the Veteran's daughter do not fulfill the request.

2.  Ask the Veteran, with the assistance of his guardian, if he has one, to identify any other benefits he has sought since August 2008, the date of the Board's prior Remand.  

3.  Obtain the Veteran's current VA clinical records from August 2008 to the present, if there are any such records.

4.  Ask the Veteran if he is currently residing in a nursing home or other care facility, and request relevant records from the care facility.  If the Veteran does not respond, ask the Veteran's guardian, if he has a guardian, to respond.  

5.  Ask the Veteran if he is able to appear for VA orthopedic examination, so that he may be afforded contemporaneous examination.  Request that the Veteran respond within a specified time.  Send a copy of the letter to the Veteran's guardian, if he has one.  IF NO REPSONSE IS RECEIVED, REQUEST A SPECIFIC RESPONSE FROM THE VETERAN'S GUARDIAN, with an explanation as to why the Veteran is unable to appear for VA examination, if the Veteran indicates that the Veteran cannot attend a VA examination, or explanation as to why the Veteran would not benefit from VA examination, if the guardian indicates that no examination is requested.  

6.  If the Veteran requests VA examination, he should be afforded VA orthopedic examination of his back to assess the current severity of his service-connected lumbar strain and as necessary to provide opinion as to whether intervertebral disc disease (IVDS) is present and to obtain opinion as necessary to adjudicate the appeal.  

7.  AFTER SSA records have been obtained, or SSA informs VA, in writing, that it cannot locate records for the Veteran, and all development directed in paragraphs #1 through #6 has been completed, remove all records for the Veteran's daughter from the Veteran's VA claims files.  Then, readjudicate the appeal.  DO NOT RETURN the claim to the Board until SSA records for the Veteran are associated with the claims file OR documentation that SSA cannot locate such records is associated with the claims file.  

8.  The directions set forth in this Remand and the claims folder should be carefully reviewed to ensure that the foregoing requested development has been completed.  Thereafter, the claims on appeal should then be readjudicated and the claimant, his representative, and his guardian, if he has one, should be notified of that adjudication.  If any benefit requested on appeal is not granted to the claimant's satisfaction, the claimant and his representative should be furnished a supplemental statement of the case which addresses all of the evidence obtained.  The claimant should be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


